Citation Nr: 1532183	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1967 with prior service from March 1965 in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
In an April 2014 statement, the Veteran, through his representative, requested to
continue his claim for a right shoulder disability without the benefit of a hearing
Therefore his hearing request was deemed withdrawn 38 C F R § 20 704(d) (2014)

This matter was remanded in November 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, this matter was remanded in order to (i) ask the Veteran to identify outstanding VA and private treatment records, (ii) request and obtain his complete personnel record, to include service treatment records prior to November 1966, and (iii) obtain an additional VA opinion regarding the Veteran's preexisting right shoulder condition.  Specifically, the examiner was asked to (a) determine whether there is evidence that the right shoulder disorder clearly and unmistakably preexisted service and was not aggravated beyond its natural progression by an in-service event, injury or illness, (b) comment on the significance, if any, of the Veteran's in service complaints of being unable to do push-ups, and (c) comment on whether the Veteran's revised diagnosis of conversion reaction at discharge would change the examiner's opinion (from that given in the prior October 2010 VA examination report).

Upon remand, the Veteran was sent a letter dated in January 2015 that requested he identify the private physicians who had treated him and sign an authorization form so that VA might assist in obtaining the relevant records.  The letter also requested that the Veteran identify any Reserve units or National Guard units in which he may have served.  The claims file contains an authorization form signed by the Veteran dated in February 2015 that is missing the first page.  Additional service personnel records associated with the claims file indicate that the Veteran had service in the Naval Reserves from March 1965 until he was activated in November 1966.  Service treatment records from this period of reserve service, however, do not appear to have been requested.  

In March 2015, the Veteran was afforded an additional VA opinion.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran's 1962 shoulder surgery was noted as were the Veteran's complaints of pain prior to service.  On entry he was found to have arthritis of the right shoulder within 15 days of service.  He also reported pain with push-ups in the right shoulder within 15 days of active duty.  The examiner offered the opinion that there was no aggravation beyond its natural progression by an in service event, injury or illness.   The examiner, however, did not offer the clear and unmistakable opinions requested and, while the examiner noted both the pain on doing push-ups, and the conversion reaction diagnosis upon discharge, no comments were made regarding the significance of the complaints of pain or whether the Veteran's revised diagnosis of conversion reaction at discharge would change the examiner's opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  In this regard, the Board notes that the June 1966 entrance examination does not note a right shoulder disability.  38 U.S.C.A. § 1111.

Based on the foregoing, this matter must again be remanded.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Associate a complete copy of the February 2015 signed authorization form with the Veteran's claims file and ask the Veteran to provide a new authorization.  

2.  Records of medical treatment from the Veteran's Naval Reserve service prior to active duty should be sought and associated with the Veteran claims file.  

Updated VA treatment records, if any, should be obtained.  

2.  Forward the Veteran claims file to a VA physician for a an opinion as to whether the pre-existing right shoulder disability clearly and unmistakably was not aggravated in service and whether any current right shoulder disability is related to the disability reported in service.  The examiner must review the Veteran's claims file.  

The examiner should:  

Determine whether the Veteran's right shoulder disorder both (i) clearly and unmistakably preexisted service and (ii) clearly and unmistakably was not aggravated beyond its natural progression by an in service event, injury or illness.   

If the answer to either question is "no", is a current right shoulder disability related to the right shoulder symptoms reported in service?  

The examiner should comment on the significance, if any, of the Veteran's in service complaints of pain and being unable to do push-ups and whether the Veteran's revised diagnosis of conversion reaction at discharge would change the examiner's opinion from those rendered in previous VA examination reports.  

Reasons should be provided for the opinion provided. If a response cannot be given without additional examination, such examination should be conducted.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

